department of the treasury internal_revenue_service washington d c date cc dom fs fi p tl-n-8052-98 number release date uilc internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel field service cc dom fs this field_service_advice responds to your original memorandum dated date and supplemental memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent from subject legend fund state year year year year dollar_figurea issue whether the income of a private nonprofit corporation established under state law to provide workers compensation insurance is exempt from federal_income_tax under i r c ' for the tax years through conclusion based on the information provided the income of the corporation is not exempt from tax under sec_115 for the tax years through because the income of the corporation does not accrue to the state we do not have sufficient information to determine whether the corporation qualifies for exemption under sec_501 for years beginning after date to avail itself of the provisions of sec_501 the corporation must apply for recognition of exempt status under established internal_revenue_service procedures facts fund is a private nonprofit corporation that was authorized by an amendment to state s constitution and created pursuant to a related state statute in year the enabling legislation provided that it is the purpose of fund to provide a residual market for employers that have in good_faith been unable to obtain workers compensation insurance in the voluntary market to provide a competitive market for preferred risk policies and to insure that rates charged are adequate to provide solvency and self-funding of the corporation fund receives moneys from two sources the collection of premiums and the issuance of bonds state statute contains a full faith and credit provision providing that state may advance funds to cover any shortfall incurred by fund however both the statute and state constitution provided that any advance was to be in the form of a loan state constitution provides that fund is not an agency of state and the assets of fund are not property of the state the income of fund is used for the payment of insurance benefits administrative expenses and debt service fund s employees are not considered employees of state originally the governor of state appointed five of the nine voting members of fund s board_of directors the board also consisted of nonvoting members a member of the state senate a member of the state house of representatives and the insurance commissioner or his designee the statute was amended to require that fund s initial board_of directors be appointed by the governor by the state legislature or by both your memorandum indicates that subsequent board members may be elected by policyholders state amended the full faith and credit provision to remove the requirement that contributions by state are subject_to repayment by fund in addition the revised statute provides that assets remaining on dissolution of the fund are to be held in trust to pay the claims of policyholders and beneficiaries and any remaining assets shall be transferred to state state s constitution was not amended to reflect the changes to the statute and still provides that advances to the fund shall be treated as loans further a provision describing the duties of fund s board provides that the board may accept funds from state subject_to the restrictions contained in the constitution fund has filed forms 1120-pc since its inception in year reporting zero tax_liability based on its contention that its income is excluded from taxation under sec_115 of the code state s insurance commissioner conducted an examination of fund s activities for year year and year due to the lack of certainty with respect to the fund s status the insurance commissioner concluded that a dollar_figurea reserve fund should be set_aside in the event the service rules that the fund is not exempt from federal_income_tax law and analysis income earned by an entity organized separately from a state or political_subdivision may be exempt under sec_115 specifically sec_115 provides that income is excluded from taxation if it is derived from the exercise of any essential_governmental_function and accrues to a state or any political_subdivision sec_115 does not require that the income from the activity accrue exclusively to a state in revrul_77_261 1977_2_cb_45 for example a state and participating political subdivisions had an unrestricted right to receive a proportionate share of the income earned from a joint investment fund the ruling concluded that the income from the investment fund accrued under sec_115 even though more than one governmental entity participated in the fund sec_115 does not apply however if there is more than an incidental private benefit connected with the income generated by the activity revrul_90_74 1990_2_cb_34 in the cited ruling the service considered the income of an organization formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health the ruling held that such income is excluded from gross_income under sec_115 if private interests do not participate in the organization or benefit more than incidentally from the organization id the accrual test is satisfied because the income was used to reimburse casualty losses_incurred by the counties or to reduce annual fees the member counties would otherwise be required to pay furthermore upon dissolution assets of the entity are distributed to the state id at least one court has also looked at the extent of the state s financial obligation to an entity for purposes of determining the applicability of sec_115 in 308_fsupp_761 d md rev'd on other grounds 400_us_4 the state of maryland formed a corporation to insure the customer accounts of state chartered savings and loan associations under mssic's charter the full faith and credit of the state were not pledged for mssic's obligations the district_court rejected mssic's claims of intergovernmental tax immunity and exemption under sec_115 because the state made no financial contribution to mssic and had no present_interest in the income of mssic thus the imposition of an income_tax on mssic would not burden the state of maryland although the district_court was reversed on other grounds the supreme court agreed with the lower court's analysis of the tax exemption issues the supreme court rejected mssic's position that it is an instrumentality of the state and hence entitled to exemption from federal taxation under the doctrine_of intergovernmental immunity and under sec_115 mssic u s pincite n from the information provided it does not appear that the income from the fund accrues to state there is no suggestion that state directly receives any portion of fund s income moreover the extent of financial commitment to the fund is unclear despite the changes to state law the original statute provided that state may advance funds to cover any shortfall incurred by fund but such advance was to be in the form of a loan although the statute was subsequently amended to remove the repayment requirement and to provide that assets shall be distributed to state upon fund s dissolution the constitution has not been amended and reflects prior_law in addition the board s ability to accept funds from state is apparently subject_to the requirement in the constitution that advances be repaid the constitution also provides that fund is not an agency of state and the assets of fund are not property of the state considering the apparent conflict with the state constitution the revised statute may provide no additional financial commitment from state than prior_law finally fund provides insurance of a commercial nature the income from fund is used for the payment of insurance benefits administrative expenses and debt service the commercial insurance provided by the fund and the resulting benefit to private employers is a private benefit that precludes the application of sec_115 while not raised in your request for advice income earned by an entity is generally not subject_to taxation if such entity is an integral part of a state or political_subdivision of a state see rev_rul 1987_1_cb_18 whether an enterprise is an integral part of a state depends upon all the facts and circumstances including the state's degree of control_over the enterprise and the extent of the state's financial commitment to the enterprise as with the analysis under sec_115 the integral part test would not provide the fund with a basis for exemption from federal taxation again state s financial commitment to the fund is questionable at best given the conflict between state statute and the constitution further the element of control is lacking fund is not a state_agency and its personnel are not employees of the state while the current statute provides that fund s initial board members are appointed by the governor it appears that subsequent members may be elected by policyholders accordingly it is our opinion that an argument by the fund that it is an integral part of the state would not be supported by the facts in addition to the above theories the taxpayer_relief_act_of_1997 provides an additional means of exemption for certain organizations specifically sec_501 provides an exemption for any organization including a mutual_insurance_company if - - i such organization is created by state law and is organized and operated under state law exclusively to - - i provide workmen s compensation insurance which is required by state law or with respect to which state law provides significant disincentives if such insurance is not purchased by an employer and ii provide related coverage which is incidental to workmen s compensation insurance ii such organization must provide workmen s compensation insurance to any employer in the state for employees in the state or temporarily assigned out-of-state which seeks such insurance and meets other reasonable requirements relating thereto iii i the state makes a financial commitment with respect to such organization either by extending the full faith and credit of the state to the initial debt of such organization or by providing the initial operating capital of such organization and ii in the case of periods after the date of enactment of this subparagraph the assets of such organization revert to the state upon dissolution or state law does not permit the dissolution of such organization and iv the majority of the board_of directors or oversight body of such organization are appointed by the chief_executive_officer or other executive branch official of the state by the state legislature or by both the cited provision is effective only for tax years beginning after date accordingly the fund may not avail itself of this provision for the years under consideration further to benefit from the provisions of sec_501 the fund must apply for recognition of exempt status under the procedures enumerated in revproc_99_4 1999_1_irb_115 the ultimate question of whether the fund qualifies for exempt status under sec_501 cannot be determined until such application is submitted case development hazards and other considerations please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc
